DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 4, 5, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites “a time series data storage device configured to store, as manipulated time series data, the time series data manipulated by the time series data manipulation device” in lines 17-18. However, the time series data manipulation device is recited to synchronize, clip, and connect respective time series data (lines 9-13). It is unclear which time series data ”the time series data manipulated by the time series data manipulation device” is referring to. For examination purpose, it is assumed to be --a time series data storage device configured to store, as manipulated time series data, the connected plurality of pieces of clipped data--.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4, 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WOLL et al. (“Online Pattern-Based Part Quality Monitoring of the Injection Molding Process” POLYMER ENGINEERING AND SCIENCE, MID-JUNE 1996, Vol. 36, No. 11; cited previously; hereinafter “WOLL”).
	Regarding claim 1, WOLL teaches a product state estimation device for estimating a state of a product (i.e., “part quality monitoring”) manufactured by an injection molding machine or a die-casting machine (i.e., “injection molding process”; see Abstract, the product state estimation device comprising:


profile from 350 to 28”; see p. 1483, col. 1, sect. “BPN Model for Complete Data Pattern Analysis”), and configured to connect the plurality of pieces of clipped data (note that they are grouped as a training set and a testing set respectively; see p. 1483, col. 1) 


any one or more models among an identification model (i.e., “BPN”) for a label of the examination result, a regression model for an index related to the examination result (i.e., “part length”; see p. 1483, col. 1, sect. “BPN Model for Complete Data Pattern Analysis”; see p. 1483, col. 1, sect. “BPN Model for Complete Data Pattern Analysis”), a regression model for calculating data of a time point or a time interval in the manipulated time series data through regression from data of another time point or another time interval in the manipulated time series data, and an auto encoder model for compressing and reconstructing the manipulated time series data;



	WOLL does not explicitly disclose an examination result acquisition device, a time series data acquisition device, a time series data manipulation device, an examination result storage device, a time series data storage device, an estimation model generation device, an estimation model storage device, an estimation device, and an estimation result output device, each configured to perform the respective process. However, WOLL teaches using a personal computer, capable of performing the respective processes (i.e., “personal computer”; see p.1480, col. 2, ¶ 4 through p. 1481, col. 1, ¶ 1). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify WOLL to use one or more personal computer configured to perform the respective processes, as claimed. The motivation would be to use the computer’s processing power to efficiently collect and record data, process data, and output information, such as the result of the prediction.
	WOLL does not explicitly disclose (see the underlined):
the time series data manipulation device configured to connect the plurality of pieces of clipped data in series as one piece of vector data, or connect the plurality of pieces of clipped data in parallel.
	However, it is well-known to organize data in a certain order, such as in series or in parallel, for the convenience of data representation in an orderly manner. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify WOLL such that the time series data manipulation device configured to connect the plurality of pieces of clipped data in series as one piece of vector data, or connect the plurality of pieces of clipped data in parallel, as claimed, so as to conveniently represent either the training set or the testing set in a computer program.

	The common knowledge/practice or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice in prior Office action(s) or that the traverse was inadequate. See MPEP 2144.03(C).

	Regarding claims 4 and 5, WOLL further teaches:
(claim 4) wherein the time series data manipulation device performs manipulation that converts the plurality of pieces of clipped time series data into trajectory data by plotting the plurality of pieces of clipped time series data for each of a plurality of time points in a multi-dimensional space having axes corresponding to the respective pieces of clipped time series data and by connecting a plurality of plotted coordinates in the multi-dimensional space in an order of the plurality of time points with lines (see FIG. 8); and
(claim 5) wherein the multi-dimensional space is a two-dimensional space, and the trajectory data is two-dimensional data displayable on a display device (see FIG. 8).

	Regarding claim 8, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	WOLL does not explicitly disclose:
an estimation result presentation device configured to present the estimation result to notify a user of the result of the estimation by the estimation device.
	However, WOLL teaches a computer capable of presenting a prediction result to a user (see p.1480, col. 2, ¶ 4 through p. 1481, col. 1, ¶ 1). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify WOLL to provide an estimation result presentation device (such as the computer) configured to present the estimation result to notify a user of the result of the estimation by the estimation device, as claimed. The motivation would be to show the prediction of part quality.

	Regarding claim 12, WOLL further teaches:
wherein the neural network includes any one or more of three neural networks of a fully-connected multi-layer perceptron (i.e., “28-4-1 BPN”; see p. 1483, col. 2, ¶ 1), a convolutional neural network, and a recurrent neural network.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WOLL in view of NODA (US 20180268293 A1; cited in IDS).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	WOLL does not explicitly disclose:
a focus site calculation device configured to calculate, as a focus part, part of the manipulated time series data focused when the estimation model used by the estimation device to estimate the information related to the quality of the product calculates the estimation result, by partially differentiating, with the manipulated time series data, output data of the estimation model or a value calculated based on the output data or by comparing output data of the estimation model or part of the output data with the manipulated time series data or part of the manipulated time series data.
	But NODA teaches:
calculating a degree of contribution of each input dimension from a partial differential value of a non-linear prediction model (see [0030]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify WOLL in view of NODA to incorporate a focus site calculation device configured to calculate, as a focus part, part of the manipulated time series data (e.g., 28 number points) focused (e.g., degree of contributions) when the estimation model used by the estimation device to estimate the information related to the quality of the product calculates the estimation result, by partially differentiating, with the manipulated time series data, output data of the estimation model or a value calculated based on the output data or by comparing output data of the estimation model or part of the output data with the manipulated time series data or part of the manipulated time series data, as claimed. The motivation would be help provide degree of contribution to each time point (out of 28 points) in a shot cycle to help understand the contribution of each time point (or stage) to the predicted result.

5.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WOLL in view of Ando et al. (US 20150379432 A1; cited in IDS, hereinafter “Ando”).

	Regarding claims 10 and 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 WOLL does not explicitly disclose:
(claim 10) a model update determination device configured to determine whether the estimation model needs to be updated, based on the result of the estimation by the estimation device or based on the result of the estimation by the estimation device and the examination result acquired by the examination result acquisition device.
(claim 11) wherein the model update determination device determines that the determination model needs to be updated when an incorrect answer rate or a correct answer rate of the estimation result calculated from the estimation result and the examination result is equal to or higher than or lower than a predetermined threshold value.
	But WOLL further teaches:
calculating an accuracy rate of a prediction model based on the result of the estimation by the estimation device and the examination result acquired by the examination result acquisition device (see equation 5 at p. 1484).
	Ando teaches:
updating a prediction model based on comparison of an accuracy rate of the model with a reference (see [0075]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify WOLL in view of Ando, by incorporating a model update determination device configured to determine whether the estimation model needs to be updated, based on the result of the estimation by the estimation device or based on the result of the estimation by the estimation device and the examination result acquired by the examination result acquisition device; wherein the model update determination device determines that the determination model needs to be updated when an incorrect answer rate or a correct answer rate of the estimation result calculated from the estimation result and the examination result is equal to or higher than or lower than a predetermined threshold value, as claimed. The motivation would be to make sure the prediction model is maintained at or above certain accuracy rate (see Ando, [0038]).

Response to Arguments
6.	The objections to the claims have been withdrawn in view of the amendment.

7.	The arguments in response to the rejections under 35 USC 112(b) have been fully considered. However, a new issue has been identified, as indicated in the rejections above.

8.	Regarding prior art rejections, Applicant argues: As noted above independent claim 1 now clarifies features of the "time period data", and particularly clarifies to "connect the plurality of pieces of clipped data into the one piece of vector data, or connect the plurality of pieces of clipped data in parallel". Applicant submits at least those features distinguish over the applied art… Woll does not disclose or suggest at least the above-noted clarified claim features to connect a plurality of pieces of clipped data in series or in parallel. The claimed features provide a benefit that the data can be "time series data". As to the previously recited claim features, the outstanding rejection cited to Woll to disclose "complete sensor profile data" and cited to page 1483, column 1 at the section "BPN Model for Complete Data Pattern Analysis". Applicant traverses those grounds for rejection with respect to the above-noted clarified claim features. Applicant submits Woll does not disclose or suggest that any of the noted "complete sensor profile data" is a plurality of pieces of clipped data that is connected in series as one piece of vector data, or is connected in parallel. Applicant submits at least those clarified features as noted above are not met by the relied upon disclosures in Woll.
	The Examiner respectfully submits that WOLL indicates in p. 1483, col. 1, sect. “BPN Model for Complete Data Pattern Analysis” that the complete sensor profile data are used for training (and testing). The sensor profile data include input patterns which are time-series data (see, e.g., FIG. 7 and 8). FIG. 8 further shows a plurality of pieces of time series data after being processed (i.e., manipulated) through synchronizing, clipping, and connecting (see WOLL p. 1483 and the rejection of claim 1 above). Therefore, WOLL teaches the argued time series data. WOLL does not explicitly teach the connection to be in series or in parallel. However, as indicated in the rejection of claim 1 above (and the prior rejections of claims 6 and 7), it is well-known to organize data in series or in parallel. It would have been obvious to connect (i.e., group) the plurality of pieces of processed time series data in series or in parallel as claimed, so as to conveniently represent either the training set or the testing set in a computer program. Accordingly, the amendment fails to overcome the prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857